AMY, J.,
dissenting.
I respectfully dissent from the majority opinion. My review of the policy indicates that uninsured motorist protection was contracted for in the amount of $20,000. The increased uninsured motorist coverage of $500,000 is available under this policy only because of the endorsement entitled “Drive Other Car Coverage-Broadened Coverage for Named Individuals.” In my opinion, the vehicle is clearly outside the scope of this endorsement since I do not *173find that it can be considered an other car” as it was owned by Aeadiana Dodge. Given this lack of applicability of the increased coverage endorsement, which applies only to “other cars,” this type of owned vehicle under consideration in the present case is covered by the general uninsured/underinsured policy provisions. Accordingly, I see no ambiguity in the scope of the endorsement as it pertains to the question before us and, therefore, conclude it would be appropriate to reverse the declaratory judgment entered by the trial court and enter summary judgment in favor of the defendant.